Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1-24 is pending.
Claims 3, 10 and 17-24 is withdrawn.
Claims 1-2, 4-9 and 11-16 is examined herewith.
Applicant's response filed 3/26/2021 has been received and entered in the application.

Action Summary
Claims 1, 2, 4-9, and 11-16 stand rejected as unpatentable for nonstatutory double patenting over claims 1, 3, 4, and 8 of U.S. Pat. No. 10,239,889 ('889 patent) is maintained.

Response to Arguments

Applicants argue several times and varying ways that the Office fails to sufficiently support a prima facie case of obviousness nor any reasoning why one skilled in the art would have been motivated to modify the compounds of the '889 patent (e.g., the compound (III) in claim 1 or claim 4 of the '889 patent) to prepare the presently claimed salts and crystalline forms.  This argument has been fully considered but has not been found persuasive.  Both the instant claims and the ‘889 patent recite the same compound of ( 5,10-Dimethyl-5,6,9,10,11,12-hexahydropyrido[4″,3″:4′,5′]thieno[2′,3′:4,5]pyrimido[1,2-a]thieno[2,3-f][1,4]diazepine-4,13-dione) or a pharmaceutically acceptable salt thereof. The difference is the monohydrochloride of said compound.  One it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare a physiologically acceptable salt (e.g. monohydrochloride) (e.g. 5,10-Dimethyl-5,6,9,10,11,12-hexahydropyrido[4″,3″:4′,5′]thieno[2′,3′:4,5]pyrimido[1,2-a]thieno[2,3-f][1,4]diazepine-4,13-dione) of a compound having pharmacological activities. Salts of the compounds are prima facie obvious as a whole, absent evidence to the contrary. In re Williams 89 USPQ 396 (CCPA 1951). In addition, adding one or more inert carriers and/or diluents would be a routine procedure of making a pharmaceutical composition with chemical compounds having pharmacological activities.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 4-9 and 11-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8 of U.S. Patent No. 10,239,889. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘889 patent recite the same compound ( 5,10-Dimethyl-5,6,9,10,11,12-hexahydropyrido[4″,3″:4′,5′]thieno[2′,3′:4,5]pyrimido[1,2-a]thieno[2,3-f][1,4]diazepine-4,13-dione) or a pharmaceutically acceptable salt thereof. The difference is the monohydrochloride of said compound.  One it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare a physiologically acceptable salt (e.g. 5,10-Dimethyl-5,6,9,10,11,12-hexahydropyrido[4″,3″:4′,5′]thieno[2′,3′:4,5]pyrimido[1,2-a]thieno[2,3-f][1,4]diazepine-4,13-dione) of a compound having pharmacological activities. Salts of the compounds are prima facie obvious as a whole, absent evidence to the contrary. In re Williams 89 USPQ 396 (CCPA 1951). In addition, adding one or more inert carriers and/or diluents would be a routine procedure of making a pharmaceutical composition with chemical compounds having pharmacological activities.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-2, 4-9 and 11-16 is rejected.
No claims are allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.